DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 5/19/22 are acknowledged.  Claims 1-19 and 26 are pending and subject to prosecution.  Claims 1, 5, 14 and 26 are amended.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on May 19, 2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

WITHDRAWN REJECTIONS
All previous objections/rejections are WITHDRAWN in light of Applicant’s amendments to the claims.

RESPONSE TO ARGUMENTS
Applicant’s arguments pertinent to a new rejection of record can be found below.

PRIORITY
The instant application, filed 08/03/2018 is a 371 Application of PCT/JP2016/077564, filed 09/16/2016, which claims priority to Japanese Application No. 2015-185662, filed 09/18/2015.  A certified copy of Japanese Application No. 2015-185662 has been provided in the instant Application.  Thus, the earliest possible priority for the instant Application is 09/18/2015.

CLAIMS
Independent claims 1,16 and 26 are directed to methods of culturing cells in media comprising, at least KGF, EGF, a BMP inhibitor and an AKT inhibitor.   The independent claims have been amended to require wherein the Akt inhibitor is selected from the group consisting of AT7867 and AT13148 (showing insertions only):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale









The independent claims have been amended to require the Akt inhibitor of AT7867, which was previously recited in dependent claim 3 during prosecution.  The independent clams have also been amended to require the Akt inhibitor of AT13148, which has not previously been recited in a claim during prosecution. 

The instant specification teaches:
 “Proliferating PDX1-postive cells means that the cells positive for at least PDX1 increase by cell division and the proliferation may be confirmed, for example, by confirming that the number of cells stained with Ki67 antibody increases.” Paragraph [0066] of the published specification.

“KGF is a protein called Keratinocyte Growth Factor and is sometimes referred to as FGF-7.” Paragraph [0048] of the published specification.

“EGF is a protein called epidermal growth factor.” Paragraph [0049] of the published specification.

“The Akt inhibitor is not limited as long as it is a substance that suppresses the activity of Akt.”  Paragraph [0046] of the published specification.

The common feature of incubating cells in a culture media comprising EGF, KGF, a BMP inhibitor and an AKT inhibitor is diagrammed below for convenience:

    PNG
    media_image2.png
    510
    602
    media_image2.png
    Greyscale













NEW REJECTIONS OF RECORD
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-9, 11-17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/163739 to Keller, of record, in view of US Patent Application Publication No. 2011/0151561 to Davis, of record, and US Patent Application Publication 2014/0294856, to Aboagye, of record. This is a new rejection necessitated by Applicant’s amendments to the claims.
With regard to claim 1, 14 and 26, Keller discloses methods of generating NKX6.1+ pancreatic progenitors from embryonic stem cells (Abstract, paragraphs [0002]-[0003], [0012]).  Keller discloses the method comprises at least 4 stages:
Stage 1 comprises culturing embryonic stem cells in 
		i) Activin A and a Wnt signal;
		ii) Activin A, bFGF and a Wnt signal; and
		iii) Activin A and bFGF, without the Wnt signal; 
	to form Stage 1 differentiated Cells expressing at least, Sox17 and CXCR4 (paragraphs [0012], [0089], [0091], [0099]).
Stage 2 comprise culturing the cells from Stage 1 in
		FGF, Wnt signal and Noggin (BMP inhibitor) (paragraphs [0012], [0089], [00100]);
	to form Stage 2 Differentiated Cells expressing at least FOXA2 and HNF1B.
Stage 3 comprises culturing the cells from Stage 2 in
		Noggin, Retinoic Acid, Cyclopamine-KAAD, FGF and Exendin-4;
	to form Stage 3 Differentiated Cells “Endodermal Cell Population” expressing FOXA2, PDX1-postive and are NKX6.1-negative (paragraphs [0012], [0048], [0089], [00101], [00192]).
Stage 4 comprises culturing the cells from Stage 3 in EGF, Nicotinamide, Noggin and FGF;
	to form Stage 4 differentiated cells expressing NKX6.1, PDX1 (paragraphs [0012], [0089], [00102], [00106]-[00107], [00193]).


    PNG
    media_image3.png
    461
    975
    media_image3.png
    Greyscale
Keller discloses a method diagrammed below for convenience:










    PNG
    media_image4.png
    386
    479
    media_image4.png
    Greyscale
Thus, Keller discloses, at Stage 4, incubating the PDX-1-positive/ NKX6.1-negative cells in a culture media comprising EGF, a BMP inhibitor (Noggin) and FGF.  Keller discloses the FGF can be FGF7 (KGF) (paragraph [0093]): 





Keller discloses the differentiated cells from Stage 4 are capable of capable of differentiating into cells which constitute the pancreas such as endocrine cells, pancreatic duct cells and exocrine cells (FIG 1, paragraphs [0012], [0052], [0058], [0089], [00102], [00106]-[00107], and [00113]-[00115), and thus the cells of stage 4 encompass “pancreatic bud cells” as taught by the instant specification at paragraph [0017].  Keller discloses the NKX6.1+ (PDX-1+) pancreatic progenitor cells are capable of further differentiation, which may retain the capacity to proliferate and generate progeny, and are the multipotent (paragraphs [0052], [0055], [00135], [00180]).  Thus, Keller discloses the methods therein result in the proliferation of the PDX-1-positive cells.
Thus, with regard to claims 1, 14 and 26, Keller discloses incubating PDX1+/NKX6.1- cells in a culture comprising EGF, KGF and the BMP inhibitor noggin, which generates pancreatic bud cells and proliferates PDX1+ cells. 
However, with regard to claims 1, 14 and 26, Keller does not disclose wherein the PDX-1 positive/NKX6.1-negative cells, cultured in the presence of EGF, KGF and a BMP inhibitor, are incubated in a culture medium comprising EGF, KGF, a BMP inhibitor and an AKT inhibitor, wherein the AKT inhibitor is selected from the group consisting of AT7867 and AT13148.  
Davis discloses methods of deriving pancreatic endocrine cells from human embryonic stem cells in vitro by including a compound which increases NKX6.1 and/or NGN3 expression in the culture media (abstract, Examples 1, and 2).  Davis discloses the compounds capable of increasing NKX6.1 and/or NGN3 expression include AKT inhibitors and PI3K inhibitors.  As noted in the Claims section above, PI3K inhibitors read on “AKT inhibitors.”
At examples 1 and 2, Davis discloses comprising culturing the embryonic stem cells in Activin to form definitive endoderm (step 1).  Davis discloses a further step of culturing the definitive endoderm into cells of the pancreatic lineage by incubating the cells with FGF7 (step 2).  Davis discloses a further step of culturing the definitive endoderm into cells of the pancreatic lineage by incubating the cells with FGF7, Noggin, and the AKT inhibitor (step 3).  See also paragraphs [0134]-[0136].
Davis states the AKT inhibitors can be added to the cells expressing the markers for definitive endoderm during culture (paragraphs [0072], [0104]).   
Thus Davis discloses a method illustrated below for convenience:

    PNG
    media_image5.png
    217
    753
    media_image5.png
    Greyscale




Davis discloses including the AKT inhibitors (Triciribine, BML-257, LY 294002, wortmannin, quercetin dihydrate) increase expression of pancreatic endoderm markers NKX6.1 and/or NGN3 (paragraph [0103], Table 3, at pages 14, 16-18; Table 4 at pages 18, 19; Table 5 at pages 19-21).  Davis discloses NXK6.1 and NGN3 are required during the progression of pancreatic progenitor to pancreatic endocrine fate (paragraph [0131]).
Aboagye discloses known AKT inhibitors include AT7867; API-2 (triciribine), LY294002 and Wortmannin (Paragraph [0021]).
It would have been prime facie obvious at the time of the invention to combine the methods of Keller on methods of culturing PDX-1+/NKX6.1-negative cells from endoderm, wherein the culture medium comprises EGF, FGF, and a BMP inhibitor further with the disclosure of Davis.  It would have been obvious to include the AKT inhibitor in the culture media used to differentiate cultured PDX-1+/NKX6.1-negative endoderm into a pancreatic progenitor lineage.  A skilled artisan would have been motivated to add the AKT inhibitor to the FGF, EGF, and BMP inhibitor culture media because Davis discloses including the AKT inhibitor in the culture media when inducing a pancreatic lineage increases pancreatic endocrine markers NKX6.1 and NGN3, which are required for the progression of pancreatic progenitors to pancreatic endocrine fate.   A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of AKT inhibitors were known to successfully be used in culturing definitive endoderm into a pancreatic lineage at the time of the invention.
With regard to the claimed requirement wherein the AKT inhibitor is AT7867 and AT13148, it would have been obvious to select AT7867 for use in the methods of Keller in view of Davis.  Davis shows AKT inhibitors are capable of upregulating NXK6.1 and NGN3 factors in methods of differentiating definitive endoderm into a pancreatic lineage, and does not limit the specific AKT inhibitor.  Aboagye discloses AT7867 is a known AKT inhibitor. See, MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  A skilled artisan would have had a reasonable expectation of success in using AT7867 in a method of differentiating definitive endoderm into a pancreatic lineage because AKT inhibitors were known to be used in such methods.
With regard to claims 2 and 15, which require wherein the cells are cultured under adherent conditions, Keller discloses the methods of culturing embryonic stem cell can be cultured in adherent monolayer conditions (paragraph [00107]).
With regard to claim 3, which requires wherein the Akt inhibitor is AT7867, Keller does not disclose the claimed Akt inhibitor.  However, the claim is obvious for the same reasons as stated above for claim 1:
Davis discloses including the AKT inhibitors (Triciribine, BML-257, LY 294002, wortmannin, quercetin dihydrate) increase expression of pancreatic endoderm markers NKX6.1 and/or NGN3 (paragraph [0103], Table 3, at pages 14, 16-18; Table 4 at pages 18, 19; Table 5 at pages 19-21).  Davis discloses NXK6.1 and NGN3 are required during the progression of pancreatic progenitor to pancreatic endocrine fate (paragraph [0131]).  Aboagye discloses known AKT inhibitors include AT7867; API-2 (triciribine), LY294002 and Wortmannin (Paragraph [0021]).  
A skilled artisan would have been motivated to add the AKT inhibitor to the FGF, EGF, and BMP inhibitor culture media because Davis discloses including the AKT inhibitor in the culture media when inducing a pancreatic lineage increases pancreatic endocrine markers NKX6.1 and NGN3, which are required for the progression of pancreatic progenitors to pancreatic endocrine fate.   Davis does not limit the specific AKT inhibitor.  Aboagye discloses AT7867 is a known AKT inhibitor. See, MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  A skilled artisan would have had a reasonable expectation of success in using AT7867 in a method of differentiating definitive endoderm into a pancreatic lineage because AKT inhibitors were known to be used in such methods.

    PNG
    media_image6.png
    445
    597
    media_image6.png
    Greyscale
With regard to claims 4 and 17 which require wherein the method comprises a first step of incubation with Activin, and then differentiating cells in a media comprising KGF, similar to language already addressed in claim 14, Keller discloses incubation with Activin at Stage 1, and the addition of incubation with KGF at steps at both stage 2 and stage 3 (paragraphs [0012], [0089]) (see bold arrows below):







With regard to claims 5, 9, and 16-17, wherein incubation of the pluripotent stem cells comprises incubation with Activin and a GSK3 inhibitor, follow by a step of incubation with Activin but no GSK34 inhibitor, wherein the GSK3 inhibitor is CHIR99021, Keller discloses Stage 1 comprises such steps, see paragraphs [0089], [0091]).

    PNG
    media_image7.png
    199
    741
    media_image7.png
    Greyscale
With regard to claims 6 and 11, wherein the media “of step 2” comprising KGF, further comprises a BMP inhibitor, a retinoic acid derivative and a hedgehog pathway inhibitor KAAD-cyclopamine:






    PNG
    media_image8.png
    387
    651
    media_image8.png
    Greyscale
Keller discloses incubating the cells in the presence of FGF, Noggin, Retinoic Acid and hedgehog inhibitor Cyclopamine-KAAD at stage 3, which is after incubation in Activin, but before incubation at stage 4 (the subject of instant claim 1), at bold arrow below, and iterated in paragraph [0096] of Keller :









With regard to claim 8, Keller discloses the BMP inhibitor is LDN 193189 (paragraph [0006]).
With regard to claim 12, Keller shows that the cells are PDX1+ and NKX6.1+ after stage 4, wherein the cells are capable differentiating into cells which constitute the pancreas such as endocrine cells, pancreatic duct cells and exocrine cells (FIG 1, paragraphs [0012], [0052], [0058], [0089], [00102], [00106]-[00107], [00113]-[00115), and thus the cells of stage 4 encompass “pancreatic bud cells” as taught by the instant specification at paragraph [0017].  
With regard to claim 13, Keller uses human pluripotent cells (paragraph [0050], Examples).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/163739 to Keller, of record, in view of US Patent Application Publication No. 2011/0151561 to Davis, of record, and US Patent Application Publication 2014/0294856, to Aboagye, of record, as applied to claims 1-6, 8-9, 11-17 and 26 above, and further in view of WO2014/044646 to Cho, of record.  Claims 7 and 18 encompass embodiments wherein the differentiating cells are incubated in KGF, a BMP inhibitor, a retinoic acid derivative, and a hedgehog pathway inhibitor, then dissociating the resulting cells, and then culturing the dissociated cells in a medium comprising KGF, a BMP inhibitor, a retinoic acid derivative, and a hedgehog pathway inhibitor under adherent conditions.  The claims read on an embodiment wherein the cells subjected to the claimed differentiation factors (KGF, a BMP inhibitor, a retinoic acid, and a hedgehog pathway inhibitor) are disassociated, subjected to FACS analysis to enrich a specific population of differentiated cells, and re-plated to expand a more pure population. This is a new rejection necessitated by Applicant’s amendments to the claims.
The disclosures of Keller, Davis and Aboagye are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Keller, Davis and Aboagye combine to render obvious a method according to claims 1, 4 and 6 AND claims 14-17 above, comprising a method of incubating PDX-1 pancreatic progenitor cells in a cell culture comprising KGF (FGF7), a BMP inhibitor, a hedgehog inhibitor and retinoic acid to generate pancreatic lineage cells under adherent conditions.  Keller discloses the cells generated during the differentiation process can be enriched or purified using FACs to generate a substantially pure cell population for further use/culture methods comprising disaggregation and growing under adherent conditions (paragraphs [00134]-[00136]).  Keller discloses the NKX6.1-negative endodermal cell population used to generate the NKX6.1 positive cells can be enriched (“at least 20%....at least 90% endoderm cells”) that can be identified by FACS, and grown under adherent conditions (paragraph [0048]).  
However, none of Keller, Davis nor Aboagye explicitly disclose wherein PDX-1-positive differentiating cells subjected to culture conditions comprising KGF (FGF7), a BMP inhibitor, a hedgehog inhibitor and retinoic acid are disaggregated, and replated under adherent conditions, and further cultured in media comprising KGF (FGF7), a BMP inhibitor, a hedgehog inhibitor and retinoic acid, as required by instant claims 7 and 18.
Cho discloses methods of culturing human embryonic stem cells into pancreatic a pancreatic lineage (Abstract).  Cho discloses the method comprises culturing embryonic stem cells comprising a first step comprising Activin and a GSK3 inhibitor, followed by a second step of incubating the cells in Activin without the GSK3 inhibitor to generate definitive endoderm (steps 1a, 1b) (Abstract, page 17, lines 15-26).  Cho discloses culturing the definitive endoderm into a pancreatic lineage includes culturing the cells, in a second step, in a medium comprising FGF, retinoic acid, and a BMP inhibitor to generate dorsal foregut cells (page 19, lines 9-24).  Cho discloses the dorsal foregut cells are then cultured in a third step, comprising culture media to induce pancreatic lineage cells, in a media comprising FGF, a BMP inhibitor, retinoic acid, and a hedgehog inhibitor (page 20, lines 1-17). Cho discloses the cells of the third step are then cultured in an additional media comprising FGF, optionally with retinoic acid, in a fourth step, to produce cells which express PDX-1 and NKX6.1 (page 20, line 26 – page 21, line 9):


    PNG
    media_image9.png
    236
    751
    media_image9.png
    Greyscale






Cho discloses the FGF used in the differentiation protocols can be any of FGF2 (FGFb) – FGF10, including FGF7 (KGF) (page 12, lines 15-35).  Cho discloses the BMP inhibitors that can be used in the differentiation protocols can be any of Noggin or LDN193189 (page 15, lines 24-30).  Cho discloses the retinoic acid can be any retinoic acid (page 15, lines 11-16).  Cho discloses the GSK3 inhibitor can be any GSK3 inhibitor, including CHIR99021 (page 16, lines 21-30).
Cho further discloses the cells of each step can be purified, cultured or expanded between steps, including to separate the desired cells from other non-differentiated cells, including using FACS analysis to identify cells (page 8, lines 20-30).  Cho discloses FACS analysis requires dissociating the cells (page 29, lines 36).
It would have been obvious to combine the step-wise culture methods of hESCs into pancreatic lineage cells of Keller, Davis and Aboagye further with the disclosure of Cho. A skilled artisan would have been motivated to dissociate, purify/enrich/replate the PDX-1 endodermal cells of stage 3 of Keller in view of Davis and Aboagye because Keller expressly suggests the “endodermal cell population” is highly pure, and that arriving at highly pure populations can be the result of enrichment following FACS, and Cho discloses separation/purification and further culturing of the purified cells, including PDX-1 cells subjected to FGF, a BMP inhibitor, retinoic acid, and a hedgehog inhibitor culture between steps was known in the art. A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as disassociating cultured cells to generate an enriched population to be further cultured in a process of culturing embryonic stem cells into a pancreatic lineage was known at the time of the invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013/163739 to Keller, of record, in view of US Patent Application Publication No. 2011/0151561 to Davis, of record, and US Patent Application Publication 2014/0294856, to Aboagye, of record, as applied to claims 1-6, 8-9, 11-17 and 26 above, and further in view of Schulz et al.  A Scalable System for Production of Functional Pancreatic Progenitors From Human Embryonic Stem Cells.  PLos ONE, 2012.  7(5):e37004, 17 pages, of record.  The claim encompasses an embodiment wherein the retinoic acid is TTNPB (claim 10).  This is a new rejection necessitated by Applicant’s amendments to the claims.
The disclosures of Keller, Davis and Aboagye are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.    
Keller, Davis and Aboagye combine to render obvious a method according to claims 1, 4 and 6, accordingly:

    PNG
    media_image10.png
    195
    758
    media_image10.png
    Greyscale






Keller discloses the retinoic acid can be retinoic acid or a retinoic acid analog (paragraph [0089]).
However, none of Keller, Davis nor Aboagye disclose the retinoic acid in the culture medium used to differentiate the definitive endoderm into a pancreatic lineage is TTNBP, as required by instant claim 10.
Schulz discloses methods of generating pancreatic lineage cells comprising culturing pluripotent cells into definitive endoderm, and then culturing the definitive endoderm into pancreatic progenitors (abstract, FIG 1A).  Schulz discloses the culture method to differentiate the definitive endoderm into the pancreatic progenitors comprises 3 steps, a first step of incubating in the presence of KGF, a second step of incubating in the presence of the retinoic acid derivative TTNBP, and a third step of incubating the cells in a culture media comprising EGF, KGF, and a BMP inhibitor (see FIG 1 A).  Thus, Schulz discloses a method of culturing the definitive endoderm into pancreatic progenitors accordingly:

    PNG
    media_image11.png
    145
    641
    media_image11.png
    Greyscale




Schulz discloses the retinoic acid derivative TTNPB was chosen over retinoic acid used in other methodologies because it is more stable (page 5, first column).
It would have been obvious to substitute TTNBP for retinoic acid, as both have been taught as useful in culture media to induce definitive endoderm into a pancreatic lineage in vitro. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have been motivated to use TTNPB because it is more stable than retinoic acid, as taught by Schulz.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because the use of TTNBP in methods of differentiating definitive endoderm into a pancreatic lineage was known.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013/163739 to Keller, of record, in view of US Patent Application Publication No. 2011/0151561 to Davis, of record, US Patent Application Publication 2014/0294856, to Aboagye, of record, and WO2014/044646 to Cho, of record, as applied to claims 1-9, 11-18 and 26 above, and further in view Schulz et al.  A Scalable System for Production of Functional Pancreatic Progenitors From Human Embryonic Stem Cells.  PLos ONE, 2012.  7(5):e37004, 17 pages, of record.  The claim encompasses an embodiment wherein the AT7867, the BMP inhibitor is LDN193189, the GSK inhibitor is CHIR99021, the retinoic acid is TTNPB, and the hedgehog inhibitor is KAAD-cyclopamine (Claim 19).  This is a new rejection necessitated by Applicant’s amendments to the claims.
The disclosures of Keller, Davis, Aboagye and Cho are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.   Keller, Davis, Aboagye and Cho combine to render obvious a method according to claims 14-18 accordingly:

    PNG
    media_image12.png
    288
    904
    media_image12.png
    Greyscale






Keller discloses the BMP inhibitor is LDN 193189 (paragraph [0006]).  Keller discloses the GSK3 inhibitor is CHIR99021 (paragraphs [0089], [0091]).  Keller discloses the hedgehog inhibitor is KAAD-cyclopamine (paragraph [0089]). Davis discloses including the AKT inhibitors (Triciribine, BML-257, LY 294002, wortmannin, quercetin dihydrate) increase expression of pancreatic endoderm markers NKX6.1 and/or NGN3 (paragraph [0103], Table 3, at pages 14, 16-18; Table 4 at pages 18, 19; Table 5 at pages 19-21).  Davis discloses NXK6.1 and NGN3 are required during the progression of pancreatic progenitor to pancreatic endocrine fate (paragraph [0131]).  Aboagye discloses known AKT inhibitors include AT7867; API-2 (triciribine), LY294002 and Wortmannin (Paragraph [0021]). Cho discloses the BMP inhibitors can be LDN193189 (page 15, lines 24-30).  Cho discloses the GSK3 inhibitor can be CHIR99021 (page 16, lines 21-30). Cho discloses the hedgehog inhibitor can be KAAD-cyclopamine (page 16, lines 1-7). 
However none of Keller, Davis, Aboagye or Cho disclose wherein the retinoic acid is TTNPB, as required by instant claim 19.
Schulz discloses methods of generating pancreatic lineage cells comprising culturing pluripotent cells into definitive endoderm, and then culturing the definitive endoderm into pancreatic progenitors (abstract, FIG 1A).  Schulz discloses the culture method to differentiate the definitive endoderm into the pancreatic progenitors comprises 3 steps, a first step of incubating in the presence of KGF, a second step of incubating in the presence of the retinoic acid derivative TTNBP, and a third step of incubating the cells in a culture media comprising EGF, KGF, and a BMP inhibitor (see FIG 1 A).  Thus, Schulz discloses a method of culturing the definitive endoderm into pancreatic progenitors accordingly:

    PNG
    media_image11.png
    145
    641
    media_image11.png
    Greyscale




Schulz discloses the retinoic acid derivative TTNPB was chosen over retinoic acid used in other methodologies because it is more stable (page 5, first column).
It would have been obvious to combine the disclosures of Keller, Davis, Aboagye and Chou further with the disclosure of Schulz.
It would have been obvious to substitute TTNBP for retinoic acid in the methods of Keller, Davis, and Aboagye and Cho, as both have been taught as useful in culture media to induce definitive endoderm into a pancreatic lineage in vitro. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have been motivated to use TTNPB because it is more stable than retinoic acid, as taught by Schulz.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because the use of TTNBP in methods of differentiating definitive endoderm into a pancreatic lineage was known.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 5/19/2022 have been considered but not fully persuasive.  With regard to the previously pending 103 rejection of the claims as obvious over Keller in view of Davis, Applicant argues that the amendment to the independent claim requiring wherein the ATK inhibitor is AT7867 or AT13148, Applicant argues that neither Keller nor Davis disclose the claimed inhibitors.  The Examiner agrees, and the rejection of record have been withdrawn.
Applicant further argues that the claims are not obvious over Keller in general, because Applicant argues that Keller does not reduce to practice FGF7 (KGF) at stages 1, 2, and 4, citing to paragraphs [0012], [0096], and [0106]-[0108], which recite “FGF” or bFGF.  The Examiner is not convinced of error.  None of the recited paragraph limits the specific FGF agonist used.  Paragraph [0012] recites “a FGF agonist” within the stages, paragraph [0096] recites “a FGF agonist” within the stages.  Paragraph [00107] discloses the media can be supplemented with “bFGF (or other FGF).”  Keller defined “FGF agonist” at paragraph [0093] as:

    PNG
    media_image13.png
    264
    701
    media_image13.png
    Greyscale






Thus Keller discloses FGF7 (KGF) qualifies as “a FGF agonist” at those recited portions.  There is no requirement wherein an embodiment be reduced to practice.
Applicant further argues that because the methodology of Keller is successful to produce NKX6-1 expression using Nicotinamide with the methodology therein, there is no motivation to exclude nicotinamide or include KGF and the Akt inhibitors AT7867 or AT13148.
The Examiner is not persuaded. The instant claims do not exclude the use of nicotinamide, nor has the rejection asserted that the nicotinamide is excluded.  As discussed above, Keller lists KFG as a qualified FGF agonist. In addition, the rejection is not a 102 rejection, and it is already of record that Keller does not disclose an AKT inhibitor, or those now listed in the independent claims. However, the claimed invention becomes obvious when the references are considered together as a whole rather than each alone:
Davis discloses including the AKT inhibitors (Triciribine, BML-257, LY 294002, wortmannin, quercetin dihydrate) increase expression of pancreatic endoderm markers NKX6.1 and/or NGN3 (paragraph [0103], Table 3, at pages 14, 16-18; Table 4 at pages 18, 19; Table 5 at pages 19-21).  Davis discloses NXK6.1 and NGN3 are required during the progression of pancreatic progenitor to pancreatic endocrine fate (paragraph [0131]).  Aboagye discloses known AKT inhibitors include AT7867; API-2 (triciribine), LY294002 and Wortmannin (Paragraph [0021]).
With regard to Davis, Applicant argues that Davis does not disclose the Akt inhibitors claimed.  Further Applicant argues that Davis shows that different Akt inhibitors differ in their effect on NKX6.1 expression, arguing that some Akt inhibitors increase and some decrease NKX6.1 expression.  Thus, Applicant argues that a skilled artisan would not expect two different Akt inhibitors to have the same effect on NKX6.1 expression.
The Examiner is not persuaded.  The results of Table 5 of Davis are under specific culture conditions, and does not undermine Davis’ teachings that NXK6.1 and NGN3 are required during the progression of pancreatic progenitor to pancreatic endocrine fate (paragraph [0131]), and that AKT inhibitors Triciribine, BML-257, LY 294002, wortmannin, quercetin dihydrate) can increase expression of pancreatic endoderm markers NKX6.1 and/or NGN3 (paragraph [0103], Table 3, at pages 14, 16-18; Table 4 at pages 18, 19; Table 5 at pages 19-21).  
Further, when considering the results of Table 5 that Applicant reproduced, only BML-257 reduced NKX6.1 expression (based on intensity):

    PNG
    media_image14.png
    239
    632
    media_image14.png
    Greyscale






 However, Davis also shows that BML-257 increases NGN3 expression at Table 3, Page 16, a portion of which is reproduced below:

    PNG
    media_image15.png
    104
    726
    media_image15.png
    Greyscale




    PNG
    media_image16.png
    33
    721
    media_image16.png
    Greyscale


Thus, Davis shows LY294002, Wortmannin, Triciribine, Quercetin, and BML-257, regardless of structure, are capable of increasing NKX6.1 and/or NGN3 expression.
Applicant further argues that Aboagye acknowledges the wide variety of chemicals that act by various mechanisms which are considered Akt inhibitors (paragraph [0021]), which Applicant points to as evidence that use of a specific Akt inhibitor to increase is unpredictable.  The Examiner is not persuaded.  Aboagye identifies a large genus of compounds which function as “Akt inhibitors” regardless of structure, which is precisely the basis for supporting obviousness under 2143(I)(B).
With regard to the remaining cited prior art, Applicant argues that none of the cited art cured the deficiencies of Keller and Davis.  The Examiner is not persuaded.  The rejection is not based on the individual prior art, but rather the claimed invention becomes obvious when the references are considered together as a whole rather than each alone, for the reasons stated above in the rejections.

Conclusion
No claims are allowed.  No claims are free of the prior art.



FINAL REJECTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633